DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, 19 and 20 in the reply filed on 5/23/2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 is not grammatically correct. A claim is a complete sentence which ends in a period, however claim 1 recites “a.” and “b.”. It is suggested that “a.” and “b.” be amended to “(a)” and “(b)” respectively, as set forth in claim 6 for example.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2013/0137130 A1) in view of Li et al. (2015, Int. J. Clin. Exp. Pathol., Vol. 8(6), pgs. 7072-7082).
	Regarding claims 1, 3-5 and 19 Wells et al. teach a method of inducing formation of an HCO comprising:
	(a) contacting DE with FGF4 and Wnt3a to obtain mid-hindgut spheroid (see Abstract and parags. 21, 22, 39 and 84), and
	(b) contacting the spheroid of (a) with BMP2 and EGF to form an HCO (parags. 151, 156, 191 and 192).
	Regarding claim 2, Wells teaches that the DE are derived from human ES cells (parag. 83).
	Regarding claim 6, Wells teaches that CDX2 expression is used to determine formation of a mid-hindgut spheroid (parag. 112).
	Regarding claims 8 and 10, Wells teaches that the HCO comprises EEC and goblet cells (parag. 62).
	Well does not teach:
	(i) measuring SATB2 expression (claims 1 and 7).

	(i) Regarding measuring SATB2 expression, Li et al. teach that SATB2 and CDX2 are markers for colon tissue (see Abstract and Table 6).
	Li continues to teach “use of immunohistochemical markers is critical to make such distinction. Sensitive hindgut WDNET markers such as SATB2 are particularly useful in this aspect. Such diagnostic utility is even more appreciated in eastern Asian coun-tries given the large patient population and high proportion of rectal WDNETs.” (pg. 7079 col. 1 parag. 1 lines 5-11).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Wells regarding a method of inducing formation of an HCO with the teachings of Li regarding SATB2 expression to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to examine the HCO of Wells for SATB2 expression since Li teaches that SATB2 is a sensitive hindgut marker for tissue of the colon.
	There would have been a reasonable expectation of success that the HCO of Wells expresses SATB2 since Li teaches that SATB2 is a marker for colon tissue and particularly hindgut tissue of the colon.
	Thus the cite art provides the requisite teachings and motivations to make and use the invention as claimed.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2013/0137130 A1) in view of Li et al. (2015, Int. J. Clin. Exp. Pathol., Vol. 8(6), pgs. 7072-7082) as applied to claims 1-8, 10 and 19 above, and further in view of Mashima et al. (2013, Biochem. Biophys. Res. Comm., Vol. 432, pgs. 586-592).
Wells and Li are relied upon above in teaching a method of inducing formation of an HCO.
Wells and Li do not teach:
(i) wherein the HCO secretes INSL5.

(i) Regarding INSL5 secretion, Mashima et al. teach that INSL5 may be a unique marker for EEC cells of the colon (see Abstract).
Mashima continues to teach “clarifying the molecular signaling pathways in EECs
and NETs is important for understanding the pathophysiology of the disease and for selecting or developing new strategies for their treatment. INSL5–RXFP4 signaling may play a role in an autocrine/paracrine fashion in the colorectum with effects other than those on cell proliferation, inflammation and mucosal healing, and INSL5 might represent a unique marker of colorectal EECs and NETs.” (pg. 591 col. 1 parag. 6).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Wells and Li regarding a method of inducing formation of an HCO with the teachings of Mashima regarding INSL5 expression to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to examine the EEC cells in the HCO of Wells for INSL5 expression since Mashima teaches that INSL5 may be a unique marker for EEC cells.
	There would have been a reasonable expectation of success that the EEC cells in the HCO of Wells expresses INSL5 since Mashima teaches that INSL5 may be a unique marker for EEC cells.
	Thus the cite art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2013/0137130 A1) in view of Li et al. (2015, Int. J. Clin. Exp. Pathol., Vol. 8(6), pgs. 7072-7082) as applied to claims 1-8, 10 and 19 above, and further in view of Naujok et al. (2014, BMC Res. Notes, Vol. 7, pgs. 1-8).
Wells and Li are relied upon above in teaching a method of inducing formation of an HCO.
Wells and Li do not teach:
(i) using the Wnt agonist CHIR99021.

(i) Regarding CHIR99021, Naujok et al. teach that CHIR99021 is a highly potent activator of the Wnt signaling pathway and has very low toxicity to cells (see Abstract).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Wells and Li regarding a method of inducing formation of an HCO with the teachings of Naujok regarding CHIR99021 to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to use the CHIR99021 of Naujok since Naujok teaches that CHIR99021 is a highly potent activator of the Wnt signaling pathway.
	There would have been a reasonable expectation of success that the CHIR99021 of Naujok would work in the method of Wells and Li since Naujok teaches that CHIR99021 has very low toxicity to cells and is highly potent in its activation of Wnt.
	Thus the cite art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632